15‐4124‐cv
Grice v. McVeigh, et al.


                             UNITED STATES COURT OF APPEALS

                                     FOR THE SECOND CIRCUIT

                                            August Term, 2016



                   (Argued: April 4, 2017      Decided: September 29, 2017)

                                           Docket No. 15‐4124‐cv

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

GREGORY A. GRICE, III,

                           Plaintiff‐Cross Defendant‐Appellee,

                  ‐ v.‐

ANTHONY MCVEIGH, FRANK FARINA, Individually,

                           Defendants‐Appellants,

DEREK HOSEIN, Individually, MICHAEL ALFALLA, Individually, KENNETH
STEWART, Individually, DONALD HEAGLE, Individually, KEVIN MADDINE,
Individually, JONATHAN PISCATELLI, Individually, MICHAEL SACHAR,
Individually, MARK DELIA, Individually, HERMAN KILLEBREW, Individually,
ROBERT BARNETT, Individually, THOMAS MCCORMACK, Individually,
JOSEPH HORESKY, Individually, KATHLEEN CRISTIANO, Individually,
BRIAN SCOTT, Individually, and JAMES LUCIANO, Individually,

                           Defendants,

TOWN OF NORTH CASTLE, NEW YORK,
                    Defendant‐Cross Claimant‐Cross Defendant,

WESTCHESTER COUNTY, JOHN HOSEIN, JOHN AND JANE DOE 1‐15, and
TOWN OF GREENBURGH, NEW YORK,

                    Defendants‐Cross Defendants,

METROPOLITAN TRANSIT AUTHORITY,

                            Defendant‐Cross Defendant‐Cross Claimant.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x



      Before:              WALKER, JACOBS, and PARKER, Circuit Judges.

       Plaintiff‐Appellee Gregory A. Grice, III, a teenaged train enthusiast, was
stopped and handcuffed after police received a report that someone holding an
electronic device was bending down by the tracks at a rail crossing.  The United
States District Court for the Southern District of New York (Román, J.), denied a
motion by the police seeking qualified immunity.  We reverse. 

      Judge Parker dissents in a separate opinion.
 
                                        THOMAS J. TROETTI, White Plains, New
                                        York, for Appellants Anthony McVeigh
                                        and Frank Farina.

                                        BRETT H. KLEIN, (Lissa Green‐Stark, on
                                        the brief) New York, New York for
                                        Appellee Gregory A. Grice, III.



DENNIS JACOBS, Circuit Judge:

      Plaintiff‐Appellee Gregory A. Grice, III, a 16 year old train enthusiast, was

                                           2
stopped and handcuffed after the Greenburgh Police Department received a 911
report that someone holding an electronic device was bending down by the
tracks at a rail crossing.  After a search of the tracks by the Metropolitan Transit
Authority (“MTA”), the Greenburgh officers turned Grice over to the MTA
officers, who detained him and charged him with trespass.  

       When the trespass charge was dismissed, Grice sued all concerned.  The
only remaining defendants are Sergeant Anthony McVeigh and Lieutenant Frank
Farina of the Greenburgh police.  Grice alleges false arrest, failure to intervene,
and failure to supervise.  The United States District Court for the Southern
District of New York (Román, J.) denied their motion for qualified immunity.  On
this interlocutory appeal, we reverse.  It cannot be said that every reasonable
officer in their circumstances would know that the conduct complained of
violated clearly established law. 

                                          I

       The facts are undisputed for the purpose of this appeal.  Grice’s cellphone
(set to record the trains) taped audio of his encounter with the police, and the two
officers have (necessarily) agreed to accept Grice’s version of the facts.  “Once a
defendant asserting qualified immunity has agreed to be bound by the plaintiffʹs
version of the facts, the issues become purely legal and we have jurisdiction over
an interlocutory appeal from a denial of immunity.”  Loria v. Gorman, 306 F.3d
1271, 1280 (2d Cir. 2002).  Defendants may try to “evade their agreement by
spinning the facts in their favor”; but we simply ignore any factual contentions
that contradict the plaintiff’s version of the facts.  Id.  

        In the evening on June 6, 2011, Grice was lawfully watching trains at the
Virginia Road railroad crossing in Greenburgh, New York.  He was seen by a
passing driver, Mary Andrachik, who told a 911 dispatcher that someone with a
red shirt “was actually on the train tracks” and was holding “a little controller.” 
Joint App’x at 521‐22.  She said his behavior seemed “suspicious” and “bizarre.” 
Id. at 521.  The dispatcher directed police units to investigate “a male white,
wearing a red shirt bending down by the tracks with a remote control object in
his hands” at “Virginia Road, by the train tracks crossing.”  Id. at 524.   
 

                                          3
        Sergeant Anthony McVeigh of the Greenburgh police arrived at the scene
first, alone.  A police officer since 1995, he was commander for some years of
Greenburgh’s Special Operations Unit, which includes the SWAT team.  Over the
course of a year, he had received several briefings and bulletins about the
possibility that terrorists would attempt to sabotage railroad tracks; about a
month before the encounter with Grice, McVeigh received a circular on
attempted rail sabotage in a nearby town. 
 
        When McVeigh arrived at the crossing, Grice was wearing a red shirt, was
holding a camera, and was standing approximately 12‐15 feet from the tracks,
next to a barricade.  A backpack was on the ground, and two electronic devices‐
–one with an antenna‐‐were next to him on top of the barricade.  One device was
a cell phone; the other, a radio scanner.  The only deviation from the radioed
description of Grice was his race: the dispatcher said he was white, while Grice is
African‐American. 

      McVeigh asked Grice what he was doing, and seemed puzzled when Grice
said he was taking pictures of the trains and listening to Metro North broadcasts. 
Grice told McVeigh that he had a letter from the MTA explaining that what he
was doing was “okay.”  Id. at 558.  Grice then suggested that he or McVeigh
could retrieve that letter from his backpack.  But McVeigh was concerned that
there might be a sabotage device that could be activated remotely; so he told
Grice a few minutes into their conversation, “Right now I’m going to cuff you for
my safety and your safety . . . Until I find out what’s going on here.” Id. at 559.  

      Lieutenant Frank Farina and several other Greenburgh police officers
arrived shortly after.  Grice explained to them that he was a “rail fan” who had
watched the trains at Virginia Road several times.  McVeigh responded: 

      We don’t know what you’re doing out here.  It’s very unusual to do what
      you’re doing.  We don’t get complaints like this . . . You’re the first guy in
      my career that’s ever been sitting next to a train with a radio looking at
      trains and taking pictures[.]

Id. at 566‐67.


                                          4
       MTA officers arrived approximately 15 minutes after McVeigh cuffed
Grice.  They began questioning Grice anew, and the tracks were searched for a
bomb by officers and a dog.   When the search turned up nothing, McVeigh
asked the MTA officers if he could switch out his handcuffs with the MTA’s, and
an MTA officer agreed.  Grice was in McVeigh’s handcuffs for about 33 minutes.1 
When the involvement of McVeigh and Farina ended at this point, MTA officers
took Grice to an MTA facility, placed him in a cell, interrogated him, and gave
him a summons for trespass.  The trespass charge was ultimately dropped.

       Grice sued several police officers and government entities, including the
MTA, seeking damages for his handcuffing, arrest, and prosecution.  He settled
his claims against most of the defendants for a total of $24,000.  Remaining are
claims for false arrest, failure to intercede, and supervisory liability against
(variously) McVeigh and Farina.  The district court denied the officers’ motion
for summary judgment, and they appeal, arguing that they are entitled to
qualified immunity.

                                        II

       “Qualified immunity protects officials from liability for civil damages as
long as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” 
Taravella v. Town of Wolcott, 599 F.3d 129, 133 (2d Cir. 2010) (internal quotation
marks omitted).  Rights must be clearly established in a “particularized” sense,
rather than at a high level of generality; and such rights are only clearly
established if a court can “identify a case where an officer acting under similar
circumstances” was held to have acted unconstitutionally.  White v. Pauly, 137 S.


      1
         The dissent argues that McVeigh advanced contradictory explanations
for the handcuffs.  First, he told Grice he was being handcuffed for safety, and
then, after no bomb was found, kept him cuffed for trespassing. But McVeigh
and Farina both made clear from the onset of their interaction with Grice that
they believed that Grice had been on the MTA railroad tracks.  So the two
explanations do not contradict: if a bomb had been found, the trespass would not
have been worth mentioning. 
                                        5
Ct. 548, 552 (2017).  The qualified immunity standard is “forgiving” and “protects
all but the plainly incompetent or those who knowingly violate the law.”  Amore
v. Novarro, 624 F.3d 522, 530 (2d Cir. 2010) (internal citations omitted).  

A.    The Unlawful Arrest Claim Against McVeigh

       Grice’s unlawful arrest claim fails because his handcuffing was an
“investigatory detention” (otherwise known as a “Terry stop”) that never ripened
into an arrest and was supported by reasonable suspicion.  Police stops fall into
two categories: arrests and Terry stops.  Arrests require probable cause, while a
police officer may make a Terry stop “as long as the officer has reasonable
suspicion that the person to be detained is committing or has committed a
criminal offense.”  United States v. Compton, 830 F.3d 55, 61 (2d Cir. 2016). The
standard for reasonable suspicion is “not high,” and is less than what probable
cause requires.  United States v. Bailey, 743 F.3d 322, 332 (2d Cir. 2014) (internal
citation omitted).  Whether an officer’s suspicion is “reasonable” is an objective
inquiry based on the totality of the circumstances as they would appear through
the eyes of a reasonable and cautious police officer, guided by his experience and
training.  United States v. Singletary, 798 F.3d 55, 60 (2d Cir. 2015).

       McVeigh had reasonable suspicion to stop Grice, either for unlawful
interference with a train or for trespass.  N.Y. R.R. Law § 53‐e; N.Y. Penal Law §
140.05.  McVeigh had been ordered to look out for sabotage on the railroad.  Less
than a month earlier, he had received a training circular advising that someone
had attempted to sabotage a railroad in nearby Patterson, New York, using “a
homemade device, wrapped in black tape with a radio‐control antenna affixed.” 
Joint App’x at 101.  The dispatcher called in a tip from an observer that someone
was “bending down by the tracks with a remote control object in his hands,” id.
at 524, and McVeigh saw someone matching the observer’s description with
various electronic devices, some more familiar than others.  

      McVeigh was unaware of any plausible innocent reason that could explain
why someone would be taking photos of trains and listening to the railroad’s
radio broadcasts.  Grice told McVeigh he was a train buff and that he had
received permission from the MTA to take photographs as long as he was not on
MTA property, but McVeigh had never heard of trainspotting until the encounter

                                         6
at the railroad crossing.  He was not required to credit an innocent explanation
that seemed implausible given his knowledge at the time.  “Suspicious
circumstances may have innocent explanations; but the availability of an
innocent explanation does not create an issue of fact as to the reasonableness of
the suspicion.”  Holeman v. City of New London, 425 F.3d 184, 191 (2d Cir. 2005). 
McVeigh’s suspicion that Grice may have committed a crime was reasonable, and
he was entitled to stop him to investigate.

       A Terry stop is limited to the degree of intrusion necessary to confirm or
dispel the reasonable suspicion that justifies the stop in the first place.  Compton,
830 F.3d at 64; United States v. Perea, 986 F.2d 633, 644 (2d Cir. 1993).  In general,
to determine whether a Terry stop is so intrusive as to become an arrest, we look
to: 

      the amount of force used by police, the need for such force, and the extent
      to which the individualʹs freedom of movement was restrained, and in
      particular such factors as the number of agents involved, whether the
      target of the stop was suspected of being armed, the duration of the stop,
      and the physical treatment of the suspect, including whether or not
      handcuffs were used.

Id. at 645 (internal punctuation and citations omitted).  

       Handcuffing is ordinarily not incident to a Terry stop, and tends to show
that a stop has ripened into an arrest.  But a police officer, “faced with the
possibility of danger, has a right to take reasonable steps to protect himself and
an obligation to ensure the safety of innocent bystanders, regardless of whether
probable cause to arrest exists.”  United States v. Alexander, 907 F.2d 269, 272 (2d
Cir. 1990).  In certain unusual circumstances, we have therefore held that
handcuffing a suspect to investigate a reasonable suspicion does not transform a
Terry stop into an arrest.  See, e.g., United States v. Newton, 369 F.3d 659, 675 (2d
Cir. 2004) (handcuffing a potentially armed suspect to search him for a firearm
was not an arrest); United States v. Vargas, 369 F.3d 98, 102 (2d Cir. 2004)
(“[A]lthough under ordinary circumstances, drawing weapons and using
handcuffs are not part of a Terry stop, intrusive and aggressive police conduct is
not an arrest when it is a reasonable response to legitimate safety concerns on the

                                          7
part of the investigating officers.” (internal punctuation omitted)).  We ask if
“police have a reasonable basis to think that the person detained poses a present
physical threat and handcuffing is the least intrusive means to protect against
that threat.”  Bailey, 743 F.3d at 340.

       These circumstances can easily be classified as unusual.  McVeigh was on
the lookout for railroad sabotage, received a report by police radio of an
individual matching Grice’s description bending down by the tracks with a
remote control device, and was unaware of a pastime that could explain the
behavior that was observed.  He therefore had reason to believe, suspect, and fear
that Grice might use an electronic device to set off an explosive on the tracks.  It
was not unreasonable for a lone officer to handcuff Grice in order to ensure that
Grice could not press a detonator button on any electronic device until the tracks
could be searched.  

       McVeigh’s intent to handcuff Grice for protection rather than pursuant to
arrest is clear: he never administered a Miranda warning, and he explained to
Grice that he was handcuffing him “for my safety and your safety . . . [u]ntil I
find out what’s going on.” Joint App’x at 559.   McVeigh released Grice from his
handcuffs after the MTA finished its investigation of the tracks; and thirty‐three
minutes was not an unreasonable interval to keep the handcuffs on while officers
and a dog searched the tracks for a potential bomb.  United States v. Tehrani, 49
F.3d 54, 61 (2d Cir. 1995) (“We decline to hold that a thirty minute detention
based on reasonable suspicion is, per se, too long.”); see also United States v.
Vega, 72 F.3d 507, 516 (7th Cir. 1995) (concluding that a Terry stop lasting 62
minutes was not a de facto arrest because “part of that 62 minutes consisted of
waiting for the narcotics sniffing dog to arrive.”); United States v. Sharpe, 470
U.S. 675, 687 n.5 (1985) (finding it reasonable for state patrolman to detain
plaintiff pending federal agent’s arrival because “as a highway patrolman, he
lacked [the agent’s] training and experience in dealing with narcotics
investigations.”).  Because McVeigh had an objectively reasonable suspicion to
detain Grice, and because McVeigh’s detention of Grice did not ripen into an
arrest, McVeigh is entitled to qualified immunity on the false arrest claim.

      According to the dissent, it was obvious to the police that Grice was


                                         8
engaged in an innocent pastime:  Grice’s explanation that he was “just taking
pictures” was “a fact easily corroborated by the fact that Grice had a camera
rather than a ‘remote control’ device . . . or a bomb.” Dissent at 2.  But Grice also
had an electronic device with an antenna sitting on the barricade (which turned
out to be a police scanner) as well as a cell phone.  True, the use of a cell phone as
a remote control detonator is not a feature promoted by manufacturers; at the
same time, remote detonation of a bomb or improvised explosive device by cell
phone is a standard technique for terrorists, as demonstrated in the margin.2  

B.    The Failure to Intercede Claim Against McVeigh and Farina

       Grice argues that the defendants are liable for their failure to intervene
with the MTA police officers to prevent Grice’s continued handcuffing.  McVeigh
and Farina, as officers of the Town of Greenburgh, had no evident authority over
officers of the MTA, who serve in a separate hierarchy in a separate jurisdiction
with particular responsibility for security of the railroad.  In any event, MTA
officers  did not seem to be mistreating Grice, and could reasonably decide to
interview Grice at the MTA facility.  If McVeigh and Farina had a duty to
intervene in those circumstances, that duty was not clearly established, and the
defendants therefore enjoy qualified immunity on that claim.  See Pauly, 137 S.
Ct. 552 (holding that law is clearly established only when a court can “identify a

       2
        A cell phone has been used as a detonator in virtually every recent
attempted or actual bombing in the U.S. In New York, Ahmad Rahimi detonated
multiple bombs in Manhattan and on the Jersey Shore using cell phones. See
Compl. at 4, U.S. v. Rahimi, No. 16‐cr‐760 (S.D.N.Y. Sep. 20, 2016), ECF No. 1; see
also Compl. at 20, U.S. v. Nafis, No. 12‐cr‐720 (E.D.N.Y. Oct. 17, 2012), ECF No. 1
(convicted terrorist attempted to bomb the Federal Reserve Bank in Manhattan
using a cell phone as the detonator).  Other relatively recent examples include the
Boston Marathon Bombing and attempts in Washington, D.C., Dallas, Florida,
and outside Chicago. About a month ago, the FBI arrested a man in Oklahoma
City who attempted to blow up a vehicle containing a 1,000‐pound ammonium
nitrate bomb using a cell phone as the detonating device. See Compl. at 17, U.S. v.
Varnell, No. 17‐mj‐368 (W.D. Okla. Aug. 13, 2017), ECF No. 1.

                                          9
case where an officer acting under similar circumstances” was held to have acted
unconstitutionally).

C.    The Supervisory Liability Claim Against Farina

       Defendants are entitled to qualified immunity on a supervisory liability
claim unless the actions of the supervisor and the subordinate both violate clearly
established law.  Poe v. Leonard, 282 F.3d 123, 140 (2d Cir. 2002).  Since, as we
have already ruled, McVeigh did not violate clearly established law, Farina is
entitled to qualified immunity as well.

                                  CONCLUSION

      For the foregoing reasons, the order of the district court is reversed. 




                                         10
BARRINGTON D. PARKER, Circuit Judge, dissenting:

        The majority, by granting qualified immunity to Sergeant Anthony McVeigh and Officer

Frank Farina of the Greenburgh, New York police department, absolves them of the arrest of

Gregory Grice. Grice was an indisputably innocent 16-year old young man who was arrested while

standing at a location where he had every right to be and doing what he had every right to do. The

majority mischaracterizes Grice’s detention as a Terry stop. It was no such thing: it was an arrest

and the facts that we are obligated to accept for purposes of this appeal establish that there was no

probable cause for the arrest. Because McVeigh and Farina are not entitled to qualified immunity,

I respectfully dissent.

                                                  I

        Those facts establish the following. Grice is a train buff just like many others. As an

aspiring engineer, he has an extensive knowledge of trains, attends public hearings of New York’s

Metropolitan Transportation Authority (“MTA”), volunteers on Saturdays at a railway museum in

Danbury, CT, and enjoys taking photographs of passing MTA trains. This hobby led to his arrest.

        On June 6, 2011, Grice left school and headed for a section of MTA train tracks, arriving

around 4:30 p.m. at a train crossing in Greenburgh. He was familiar with the MTA’s rules and, as

was his habit, diligently followed them on that day. He had done this precise activity many times

before. He had with him an MTA rule book as well as a letter from the MTA permitting him to take

the photographs that led to his arrest. MTA personnel were quite familiar with him and were well

aware of his penchant for photographing trains.

        However, a passing motorist saw Grice, and, at 5:54 p.m., called the Greenburgh Police

Department (“GPD”) to report a “suspicious” “mix race” male near the tracks. Joint App’x (“JA”)

521–24. At 5:57 p.m., the GPD dispatcher radioed out an (incorrect) description of the individual
seen by the motorist: “a male white, wearing a red shirt bending down by the tracks with a remote

control object in his hands.” JA 524. McVeigh heard that dispatch and, minutes later, at 6:03 p.m.,

arrived at Grice’s location. What he witnessed differed from the dispatcher’s report. Grice is black,

not white, had no “remote control,” and was not trespassing but was well back from the tracks.

          McVeigh, in order to determine what was occurring, engaged Grice, who immediately

informed McVeigh that he was “just taking pictures,” a fact easily corroborated by the fact that

Grice had a camera rather than a “remote control” device the dispatch reported or a bomb. JA 555.

Grice’s statements to McVeigh further corroborated the innocent nature of Grice’s presence near the

tracks: “I’m a rail fan like everybody else,” and “I always keep myself at a safe distance.” JA 558.

Moreover, contrary to the majority’s view, Op. at 10, McVeigh need not have taken Grice at his

word; Grice offered McVeigh evidence establishing that his acts were innocent. Grice promptly told

McVeigh: “I have a letter I e-mailed the MTA and they said [what I am doing] is okay. I can show

you the letter. It’s in my bag.” JA 558. Grice even told McVeigh he could “take [the letter] out of

my bag.” JA 558. For whatever reason, McVeigh chose not to retrieve or review the e-mail, even

though officers who had stopped Grice in the past had any suspicions they may have had alleviated

by reviewing that letter. JA 565, 578–79.

         About two minutes later, without any meaningful inquiry and having seen nothing illegal or

suspicious,1 McVeigh handcuffed Grice, ostensibly for “my safety and your safety.” JA 559. It is

1
  The majority summarily states that “McVeigh was unaware of any plausible innocent reason that could explain why
someone would be taking photos of trains and listening to the railroad’s radio broadcasts.” Op. at 9. It is unclear to me
how the majority can make this statement when we are to assume the truth of Grice’s story, which is that there are
“thousands” of rail fans just like him. JA 566; see also JA 558 (Grice telling McVeigh that he is “a rail fan like
everybody else”). The necessary inference from that record evidence is that taking photos of trains is fairly common and
that therefore McVeigh did in fact have reason to understand what Grice was doing. Moreover, any pre-handcuffing lack
of awareness of the innocence of Grice’s behavior is of McVeigh’s own making. He for some reason chose not to review
the MTA’s letter giving Grice express permission to do what he was doing. Had McVeigh reviewed that letter—which,
in my view, any reasonable officer would have done—he would have been quite aware of a “plausible innocent reason”
that Grice was by the tracks.
                                                           2
clear that handcuffing in these circumstances constituted an arrest. The law of our Circuit is that

“handcuffs are generally recognized as a hallmark of a formal arrest.” U.S. v. Bailey, 743 F.3d 322,

340 (2d Cir. 2014). McVeigh then required that Grice sit on the ground and proceeded to question

him extensively and aggressively.2 It is not possible rationally to conclude that these circumstances

constituted anything other than an arrest. After all, Grice was under the most complete measure and

method of restraint that McVeigh had available to him and no one could believe that Grice was free

to leave. No opinion of our Court has ever held that handcuffing for the period of time experienced

by Grice and behaving in the way he behaved was not an arrest.

         Other GPD officers shortly came on scene, including Officer Frank Farina. They were

followed by officers of the MTA, who arrived shortly thereafter and immediately recognized Grice

as the hobbyist with whom they were familiar. See JA 597 (MTA Officer Hosein, for example,

stated that he had “seen [Grice] around a million times before”). Nevertheless, the MTA officers

investigated the scene and determined that Grice posed no threat. JA 334–35. McVeigh and Farina

acknowledge that while Grice was detained, it became clear to them that Grice posed no threat of

violence or train interference. JA 470, 477, 502.

          Although McVeigh initially told Grice he was being detained for his protection, after it

became clear that Grice posed no threat, McVeigh and Farina changed their story. McVeigh

subsequently justified the detention exclusively on the basis that he suspected that Grice had


2
   McVeigh contends that his treatment of Grice was warranted because he believed Grice might have been a terrorist.
McVeigh contends that “[s]ince 9/11 terrorism is a big concern in mass transit.” JA 215. McVeigh and Farina
introduced six documents (totaling 11 pages) received by the GPD supporting the existence of terrorist threats. Three
describe highly general nation-wide threats posed by al-Qaida. JA 96–100. Another is a brief description of an incident
that occurred at a railroad crossing nearly 50-miles away in which a “homemade device” was found on the tracks that
had no “impact to rail operations” other than causing an electrical circuit to break. JA 101. The report does not indicate
what the device was or whether it was put on the tracks intentionally. Nothing in the record connects the device to any
terrorist activity. Finally, the last two are MTA police department alerts which are irrelevant because they are dated well
after the incident with Grice. JA 102–04.
                                                            3
trespassed on the tracks, JA 470, and Farina joined McVeigh’s new version. Farina responded to

Grice’s inquiry about what he did wrong not by mentioning anything of safety, but by saying,

“[y]ou’re trespassing.” JA 5. However, McVeigh and Farina had no first-hand basis to conclude

that Grice trespassed. McVeigh and Farina’s suspicion of trespass was based only on the unverified

and unsworn report of an absent 911 caller (which was clearly insufficient to establish probable

cause for trespass).

       The majority ignores this changing rationale for Grice’s detention. Specifically, the majority

asserts that “McVeigh released Grice from his handcuffs as soon as the MTA finished its

investigation of the tracks.” Op. at 12; see also Op. at 6 (McVeigh released Grice “[w]hen the search

[for a bomb] turned up nothing”). However, McVeigh’s testimony and Farina’s statement to Grice

belie that assertion. See JA 470, 573.

       In contrast to the majority’s view, it was not until well after McVeigh and Farina were aware

that Grice posed no threat to the tracks that McVeigh removed his handcuffs from Grice. Yet, rather

than release Grice, McVeigh handed over custody of Grice to MTA officers based on McVeigh’s

newly minted trespass theory. To justify doing this, McVeigh told the MTA that when he arrived

he personally saw Grice standing on the tracks. JA 471. This version sharply contrasts with that of

Grice who asserts that he was never on the tracks and never closer than 12 to 15 feet from them.

Accepting those facts as true and drawing every inference in Grice’s favor, as we must, requires us

to assume for qualified immunity purposes that McVeigh’s statement to the MTA police about

Grice’s location on the tracks was not true. McVeigh’s fabrication is significant because the record

makes clear that the sole basis for the MTA’s decision to keep Grice in custody and charge him with




                                                 4
suspicion of trespass was McVeigh’s report. See JA 520. Unsurprisingly, the trespass charge was

later dropped, given there was no credible evidence to conclude Grice ever trespassed.

       Having been cleared of all wrongdoing, Grice sued all involved. Most defendants settled.

McVeigh and Farina did not. After extensive discovery, and despite McVeigh and Farina’s

objections that they were protected by qualified immunity, the district court denied summary

judgment on the ground that there were factual disputes requiring a trial. The majority reverses that

decision. I would not.

                                                  II

       I begin by noting that today’s decision oversteps our jurisdiction. No final decision was

entered below, a fact which would ordinarily preclude our review. See 28 U.S.C. § 1291. However,

under certain conditions we may review the denial of a summary judgment motion when that motion

was based on a claim of qualified immunity. See Plumhoff v. Rickard, 134 S. Ct. 2012, 2019 (2014).

In determining whether we may assert jurisdiction in such a case, the “critical issue is whether the

interlocutory appeal raises purely legal questions.” Loria v. Gorman, 305 F.3d 1271, 1280 (2d Cir.

2002). And, generally, “an order denying summary judgment based on a determination of ‘evidence

sufficiency’ does not present a legal question.” Plumhoff, 134 S. Ct. at 2019 (citing Johnson v. Jones,

515 U.S. 304, 314 (1995)).

       McVeigh and Farina invoke a narrow exception to this rule in which “a defendant asserting

qualified immunity has agreed to be bound by the plaintiff’s version of the facts [and] the issues

[therefore] become purely legal.” Loria, 306 F.3d at 1280. It is well settled that this avenue is

available only where appellants are “willing to accept plaintiff’s version of the facts for purposes of

the appeal.” Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003); see also Loria, 306 F.3d
5
at 1280. In addition, we must “disregard so much of [defendant’s] version as is contrary to

plaintiff’s version.” O’Bert v. Vargo, 331 F.3d 29, 39 (2d Cir. 2003). Neither McVeigh or Farina

nor the majority accept Grice’s version.3

         Once we assume for purposes of this appeal Grice’s version of the facts, we are dealing with

a record that establishes the following. (i) Grice was at all times where he had every right to be and

was doing what he had every right to do; (ii) Grice had evidence, previously accepted by the police,

which established his innocence and that evidence was made available to McVeigh at the outset of

the encounter; (iii) Grice never engaged in any threatening, unsafe, or suspicious behavior, and was

at all times calm and cooperative; (iv) Grice never trespassed, nor did McVeigh or Farina have any

first-hand basis to conclude that he did; (iv) yet, once it became clear that Grice posed no terrorist

threat, McVeigh told the MTA police that he saw Grice trespassing. The majority in large part

ignores these elements of Grice’s story, and turns instead to the contradictory version presented on

appeal by McVeigh and Farina. The majority, without discussion, condones this bait-and-switch.

I would not.




3
   The fact that we do not accept appellants’ representation as to what facts they agree to is especially important here.
Although McVeigh and Farina purport to accept Grice’s facts in order to get before this court, they in fact do not do so.
In their reply brief, McVeigh and Farina concede that Grice “was detained for 45–50 minutes, in handcuffs, even though
he was no closer than 12–15 feet from the train tracks.” Reply Br. of Appellants at 1–2. Despite this purported
concession, appellants presented numerous other disputed facts. For example, the briefs differ on whether Grice had
a scanner in-hand on McVeigh’s arrival on scene. Compare Br. of Appellants at 9 n.4 with Br. of Appellee at 7.
McVeigh and Farina’s counsel also offered disputed highly relevant facts at oral argument. Specifically, he adamantly
argued that the decision by the MTA to charge Grice with trespass was motivated by the motorist’s report, rather than
information from McVeigh. See Oral Arg. Recording at 32:15. This assertion directly contradicts Grice’s version of
the facts, namely, that the MTA “issued the summons based on information provided . . . by McVeigh.” Br. of Appellee
at 11. Counsel’s contradiction of this point is especially striking given that Grice’s view is readily supported by the
record. MTA Sergeant Heagle testified that he would not have made the arrest had “McVeigh originally saw [Grice]
in a non-trespassing area.” JA 520.

                                                           6
                                                  III

        Turning to the merits, I agree that McVeigh had sufficient suspicion for a Terry stop and,

indeed, he would have been derelict had he not inquired as to what Grice may have been doing. But

Grice’s detention was not a Terry stop, but an arrest. A Terry stop consists of a police officer’s brief

detention of an individual for questioning when that officer has “a reasonable suspicion that the

individual is, has been, or is about to be engaged in criminal activity.” U.S. v. Padilla, 548 F.3d 179,

186 (2d Cir. 2008) (internal quotation marks omitted). In comparison to an arrest, a Terry stop “is

an intermediate response allowing police to pursue a limited investigation when they lack the precise

level of information necessary for probable cause to arrest.” Id. (internal quotation marks omitted).

A Terry stop must be as minimally intrusive as possible, bearing in mind the circumstances that gave

rise to the suspicion. U.S. v. Tehrani, 49 F.3d 54, 58 (2d Cir. 1995).

        In certain situations, a Terry stop ripens into an arrest. Under the law of this Circuit, the

following factors determine whether that occurs:

                the amount of force used by the police, the need for such, and the
                extent to which an individual’s freedom of movement was restrained,
                and in particular such factors as the number of agents involved,
                whether the target of the stop was suspected of being armed, the
                duration of the stop, and the physical treatment of the suspect,
                including whether or not handcuffs were used.

U.S. v. Vargas, 369 F.3d 98, 101 (2d Cir. 2004). Handcuffing is especially important. It is well

settled that handcuffs are a hallmark of a formal arrest. New York v. Quarles, 467 U.S. 649, 655

(1984); U.S. v. Newton, 369 F.3d 659, 676 (2d Cir. 2004); see also U.S. v. Polanco, 2011 WL
240140, at *7 (S.D.N.Y. Jan. 19, 2011) (handcuffing is “a maximal intrusion under the Fourth

Amendment” (citing U.S. v. Ceballos, 654 F.2d 180–81, 184 (2d Cir. 1981)). Because every one of

these factors points to an arrest and not to a Terry stop, I easily conclude that Grice was arrested.

                                                   7
       The cases on which the majority relies to establish that Grice’s detention was a simple Terry

stop, rather than an arrest, despite his lengthy handcuffing are far off point. In Newton, a Fifth

Amendment case, police officers responded to a specific “report that Newton illegally possessed a

firearm and had recently threatened to kill his mother and her husband.” 369 F.3d at 675. Given

“such a volatile situation,” we held that a “certainly brief” handcuffing that “last[ed] only the few

minutes it took the officers to locate the sought-for firearm” did not constitute an arrest. Id. Vargas

is similar. There, police officers responded to a report that Vargas was carrying a gun in his

waistband. When the officers arrived on the scene and identified themselves, Vargas “immediately

turned and fled.” 369 F.3d at 100. The officers gave chase, and “[a]fter a brief struggle, [Vargas]

was placed on the ground, handcuffed and patted down,” a pat down which resulted in the officers

quickly finding a loaded gun. Id. On appeal, we rejected Vargas’ fanciful argument that he was

under arrest during the “very brief” period between the placing of the handcuffs and the discovery

of the weapon. Contrary to the majority’s intimation, neither Newton nor Vargas stand for a broad

exception that removes this case from our general rule that “handcuffs are generally recognized as

a hallmark of a formal arrest.” Bailey, 743 F.3d at 340.

       The majority’s reliance on Tehrani, Newton and Vargas to highlight that the length of the

arrest was reasonable is similarly irrelevant to this case. After all, in determining the permissible

time frame for a Terry stop, the Supreme Court has explained that “we consider it appropriate to

examine whether the police diligently pursued a means of investigation that was likely to confirm

or dispel their suspicions quickly.” U.S. v. Sharpe, 470 U.S. 675, 686 (1985); accord U.S. v. Glover,

957 F.2d 1004, 1011 (2d Cir. 1992); see also U.S. v. McCargo, 464 F.3d 192, 198–99 (2d Cir. 2006).

Thus, where there has been “delay unnecessary to the legitimate investigation of the law enforcement


                                                  8
officers” then the detention cannot be justified under Terry and becomes a de facto arrest. Sharpe,
470 U.S. at 687. In the three cases cited above, the police had no alternate means of dispelling their

suspicions without a lengthy detention. In contrast, here, had the officers simply agreed to look at

the letter in Grice’s bag after handcuffing him, their suspicions would have been dispelled almost

immediately.

        In the teeth of the myriad facts establishing that Grice was arrested, the majority maintains

that it was a Terry stop. After acknowledging that “[h]andcuffing is ordinarily not incident to a

Terry stop, and tends to show that a stop has ripened into an arrest,” Op. at 10–11, the majority

concludes that generalized terror concerns permit it to ignore the constitutionally grounded

distinction between a Terry stop and an arrest. After all, the majority says, terrorists can “press a

detonator button on any electronic device.” Op. at 12.

        The majority then proceeds to riff on this observation, listing instances of the use of cell

phones by terrorists. See Op. at 15 n. 2. But if a generalized fear of terrorism coupled with the

possession of a cell phone is sufficient to justify an arrest, then our Fourth Amendment is in real

jeopardy. Practically every American now has a cell phone. As of 2017, there are more cell

phones in America than Americans. Specifically, in a population of 326,776,164 there are

396,000,000 cell phones in use today or roughly 1.2 devices for every person in the country.4

Our government is not entitled to use vague, unsubstantiated reports of disorder or terror to

justify an arrest. That is why we have a Fourth Amendment.

        In any event, the fact that some terrorists use cell phones is beside the point. McVeigh should

have easily and quickly determined that Grice was a train buff, not a terrorist. As we have seen,


4
 CTIA - The Wireless Association, Everything Wireless, Wireless Snapshot                        2017   (2017),
https://www.ctia.org/docs/default-source/default-document-library/ctia-wireless-snapshot.pdf.
                                                      9
Grice had on his person correspondence with the police corroborating his explanation of what he was

doing.

         Notwithstanding our law that handcuffing is the “hallmark of an arrest,” the majority

concludes that Grice’s handcuffing did not constitute an arrest because “McVeigh’s intent [was] to

handcuff Grice for protection rather than pursuant to arrest.” Op. at 12. None of this is correct.

Because McVeigh lacked probable cause to arrest Grice, he had no legal right in these circumstances

to handcuff Grice for Grice’s protection. And because McVeigh had no basis whatever to believe

that Grice was either armed or dangerous, he had no right to handcuff Grice for McVeigh’s

protection. Handcuffs are not a tool that police officers can casually use whenever they choose.

Their use is not justified because it is a easy or convenient way for the police to go about their

business. As our case law makes clear, handcuffing is a significant intrusion on a citizen’s dignity

and liberty.

         The majority’s reliance on “McVeigh’s intent” is misplaced. Intent is irrelevant. Whether

one is arrested is “an objective inquiry [that] pointedly eschews consideration of intent.” Gilles v.

Repicky, 511 F.3d 239, 245 (2d Cir. 2007) (internal quotation marks omitted). Accordingly,

McVeigh’s “subjective intent does not calculate into the analysis of when [Grice was] arrested.”

Vargas, 369 F.3d at 101. Rather, “[t]he intent that counts under the Fourth Amendment is the intent

that has been conveyed to the person confronted.” Brendlin v. California, 551 U.S. 249, 260–61

(2007); see also Yarborough v. Alvarado, 541 U.S. 652, 662 (2004). Consequently, we do not ask

on what subjective basis McVeigh actually handcuffed Grice, we ask whether there was an

objectively “reasonable basis to think that [Grice] pose[d] a physical threat and that handcuffing

[was] the least intrusive means to protect against that threat.” Bailey, 743 F.3d at 340. The answer

is, of course, no.
                                                 10
        Nevertheless, the majority both improperly credits McVeigh and Farina’s contention that they

subjectively intended only to detain Grice for his protection and that they had an objectively

reasonable concern for safety. McVeigh and Farina acknowledge that they detained Grice at least

in part because they suspected he committed a crime, a fact told to Grice while he was handcuffed.

As discussed, McVeigh testified that while Grice was handcuffed he became convinced that Grice

posed no threat, but that he did not release him because he suspected Grice committed an unlawful

trespass. Specifically, McVeigh was asked at deposition “why wasn’t [Grice] let go . . . [a]t the point

you determined he didn’t do anything harmful[?].” JA 470. McVeigh responded: “We have him

for criminal trespass.” JA 470. Likewise, when Grice stated to Farina that he had done nothing

wrong, Farina responded, “[y]ou’re trespassing.” JA 573. Thus it was expressly conveyed to Grice

that he was being detained on suspected criminality, not for protection. The majority ignores this

point entirely, yet it conclusively shows that, at the very least, Grice was under arrest (for trespass)

at the point at which McVeigh had cleared Grice as any sort of danger to “my safety and your

safety.” JA 559. We should take McVeigh and Farina at their word: their basis for handcuffing

Grice was not, as the majority asserts, for protection, but incident to Grice’s arrest for trespassing.

        More fundamentally, the facts we are obligated to accept demonstrate that there was never

an objectively reasonable basis to view Grice as any sort of threat. This is especially so given the

credible and quickly and easily verifiable explanation Grice provided for his presence and his

conduct. In other words, McVeigh and Farina’s highly generalized terrorism fear is a completely

insufficient basis for dispensing with a showing of probable cause.

                                                      IV

        The majority rests its opinion entirely on its conclusion that Grice was the subject of a valid

Terry stop supported by reasonable suspicion. Because it concluded Grice was not arrested— a
                                              11
necessary element of Grice’s claims for false arrest, failure to intervene, and supervisory liability—it

felt no need to assess whether McVeigh and Farina had probable cause, the other core question

underlying Grice’s claims. I need engage no prolonged discussion on this question because my

views make clear that I would easily conclude that McVeigh and Farina lacked probable cause to

arrest Grice. I would therefore send each of Grice’s claims to a jury.

        Grice’s false arrest claim should survive because there was no probable cause to arrest Grice

in relation to supposed train interference. And, even if there were, the claim would still lie because

McVeigh and Farina continued their detention of Grice after they cleared him of any threat to the

tracks. We have made clear that probable cause “dissipates” where “a police officer’s awareness of

the facts supporting a defense . . . eliminate[s] probable cause.” Jocks v. Tavernier, 316 F.3d 128,

135, 137–38 (2d Cir. 2003); see also Gilles, 511 F.3d at 247. Here, any justification for Grice’s

arrest was dissipated by the information provided McVeigh by the other officers.

        I would also hold McVeigh and Farina to account for their role in the MTA’s detention of

Grice. I would do so for two reasons: (i) a police officer is liable for false arrest where, as here, it

was reasonably foreseeable that his misconduct (i.e., McVeigh’s false report to the MTA) would

“contribute to an ‘independent’ decision that results in a deprivation of liberty,” Higazy v.

Templeton, 505 F.3d 161, 177 (2d Cir. 2007); Kerman v. City of N.Y., 374 F.3d 93, 126–27 (2d Cir.

2004); and (ii) a failure to intervene claim lies where a “police officer has an affirmative duty to

intercede on the behalf of a citizen whose constitutional rights are being violated in his presence by

other officers,” Ricciuti v. N.Y.C. Trans. Auth., 124 F.3d 123, 129 (2d Cir. 1997) (internal quotation

marks omitted). Finally, I would conclude that a triable question of fact remains as to whether Farina

should be liable on a supervisory liability claim.


                                                  12
       At a trial, McVeigh and Farina could well be exonerated by a jury that has been presented

with the relevant facts. A jury could conclude that, given the circumstances the officers faced, they

acted appropriately. Juries very frequently reach just this result. But where, as here, the record is

pock-marked with contradictions, whether the officers are entitled to exoneration should be

determined by a jury selected from the community the officers are committed to serve and not by

judges dealing with a record such as this one.

               For these reasons, I would affirm the district court.




                                                 13